    Case 2:19-cv-00456 Document 76 Filed 06/16/20 Page 1 of 3 PageID #: 561



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

DEBORAH BYGUM, Administratrix of )
the Estate of ERIC MICHELL YOUNG, )
deceased,                                )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )                  Civil Action No. 2:19-cv-00456
                                         )                  Honorable John T. Copenhaver, Jr.
The CITY OF MONTGOMERY,                  )
ROGER L. KING,                           )
individually as a member of the          )
Montgomery Police Department, the        )
CITY OF SMITHERS, and                    )
JOHN MICHAEL HESS, SR.,                  )
individually as a member of the Smithers )
Police Department,                       )
                                         )
       Defendants.                       )
____________________________________)

   PLAINTIFF’S MOTION FOR LEAVE TO FILE HER RESPONSE TO SUMMARY
      JUDGMENT IN ACCORDANCE WITH THE COURT’S MOST RECENT
                         SCHEDULING ORDER

       COMES NOW, Plaintiff Deborah Bygum, on behalf of the Estate of Eric Mitchell Young

(hereinafter “Plaintiff”), by counsel, and moves the Court for leave to file her response to

Defendants’ Motions for Summary Judgement in accordance with the deadlines set forth in the

Court’s June 4, 2020 Scheduling Order. In support thereof, Plaintiff respectfully states as follows:

       Under the previous Scheduling Order entered by the Court, the deadline for summary

judgment motions was June 2, 2020 [ECF #50]. On June 2, 2020, Defendants filed their respective

Motions for Summary Judgment [ECF #64 and ECF #67]. That same day, the Parties filed a

Consent Motion to extend scheduling order deadlines in this case [ECF #66]. On June 4, 2020,

the Court granted the Parties’ Consent Motion and entered a new Scheduling Order, which
    Case 2:19-cv-00456 Document 76 Filed 06/16/20 Page 2 of 3 PageID #: 562



establishes new deadlines for summary judgment motions. [ECF #69].

       Per the Parties’ Consent Motion, discovery is ongoing in this case. There are numerous

fact witnesses, a 30(b)(6) witness, and likely several expert witnesses who have not yet been

deposed. Therefore, Plaintiff requests leave to file her Response to Defendants’ Motions for

Summary Judgment on August 10, 2020 (in accordance with the Court’s June 4, 2020 Scheduling

Order) so discovery can first be completed.

       Defense counsel have been provided a copy of this Motion in advance and do not oppose

the Motion.

       Alternatively, should the Court not grant Plaintiff’s Motion, Plaintiff requests fourteen (14)

days to respond to Defendants’ Motions for Summary Judgment.



                                                      DEBORAH BYGUM, on behalf of the
                                                      ESTATE OF ERIC MITHCELL
                                                      YOUNG,

                                                      By Counsel

                                                      /s/ Russell A. Williams
                                                      Russell A. Williams
                                                      WV State Bar No. 12710
                                                      Katz, Kantor, Stonestreet & Buckner, PLLC
                                                      112 Capitol Street, Suite 100
                                                      Charleston, WV 25301
                                                      (304) 431-4053
                                                      rwilliams@kksblaw.com

                                                      Truman C. Griffith
                                                      WV State Bar No. 9890
                                                      Warner Law Offices, PLLC
                                                      227 Capitol Street
                                                      P.O. Box 3327
                                                      Charleston, WV 25333
                                                      (304) 344-4460
                                                      tgriffith@wvpersonalinjury.com


                                                -2-
    Case 2:19-cv-00456 Document 76 Filed 06/16/20 Page 3 of 3 PageID #: 563



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

DEBORAH BYGUM, Administratrix of )
the Estate of ERIC MICHELL YOUNG, )
deceased,                                )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )              Civil Action No. 2:19-CV-00456
                                         )              The Honorable John D. Copenhaver, Jr.
The CITY OF MONTGOMERY,                  )
ROGER L. KING,                           )
individually as a member of the          )
Montgomery Police Department, the        )
CITY OF SMITHERS, and                    )
JOHN MICHAEL HESS, SR.,                  )
individually as a member of the Smithers )
Police Departments,                      )
                                         )
       Defendants.                       )
____________________________________)

                                CERTIFICATE OF SERVICE

        I, Russell A. Williams, do hereby certify that on this the 16th day of June, 2020, I
electronically filed this “PLAINTIFF’S MOTION FOR LEAVE TO FILE HER
RESPONSE TO SUMMARY JUDGMENT IN ACCORDANCE WITH THE COURT’S
MOST RECENT SCHEDULING ORDER” through the ECF system to the following:

       Michael W. Taylor, Esq.
       Bailey & Wyant, PLLC
       P. O. Box 3710
       Charleston, West Virginia 25337-3710
       Counsel for Defendants the City of Montgomery and Roger L. King

       Timothy L. Mayo, Esq.
       Flaherty Sensabaugh Bonasso, PLLC
       P.O. Box 3843
       Charleston, WV 25338
       Counsel for Defendants the City of Smithers and John Michael Hess, Sr.


                                              /s/ Russell A. Williams
                                              Russell A. Williams, WVSB 12710


                                                -3-
